DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.

Response to Amendment
The amendment filed November 28, 2022 has been entered.  Claims 1-5, 7-13, 15-18, and 20 remain pending in the application.
The amendment to the claims has overcome the objections to the claims, as presented in the prior office action mailed September 9, 2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 15, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 7, 15, and 20 recite, using claim 7 for exemplary language, “wherein predicting the storage block and the time window are based on a prediction policy”.  Examiner notes that independent claims 1, 9, and 16 have been amended to recite, using claim 1 for exemplary language, 
Predicting, by utilizing at least one prediction policy, at least one storage block….
Predicting, by utilizing the at least one prediction policy, a time window…
As such, the independent claims now recite that the prediction of the storage block/time window limitations are done by utilizing a prediction policy, i.e. the prediction is based on a prediction policy. As such, claims 7, 15, and 20 no longer further limit the subject matters of their respective parent claims, meriting a rejection under 35 U.S.C. 112(d). 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koneru et al. (US 2021/0279295) in view of Ruan et al. (“Workload Time Series Prediction in Storage Systems: a Deep Learning Based Approach”), Bedadala et al. (US 2021/0034571), and Wu et al. (“HPDedup: A Hybrid Prioritized Data Deduplication Mechanism for Primary Storage in the Cloud”).
Regarding claim 1, Koneru teaches a computer-implemented method of dynamically managing permissions of storage blocks (Fig. 3A and Fig. 3B show a process for sharing permission for objects in a repository with users, where [0061] provides the results may be a file and the repository is a storage device), the computer-implemented method comprising:
granting the user an access to the storage block during a time window (“The at least one user identifier associated with the repository may grant access to the files or may provide a sharing permission of the files stored in the repository to devices associated with other user identifiers,” [0061], teaching that one user provides another user access to the file; necessarily, this occurs at some point in time, i.e. during some time window); 
revoking the access to the storage block granted to the user after a predetermined access time (“The access or the sharing permission may be in the form of a view-only access, editable access, unlimited access, time bound access,” [0061], where a time bound access would teach that the access granted is not a permanent grant but would be negated after some time and therefore read upon the revocation);
wherein the at least one storage block correlates to a physical location of an underlying file sector of store data on the storage device (necessarily, the repository granting access to a selected file, where the repository is a storage device, means that the storage block correlates to a file sector on the storage device).  
Koneru fails to teach the method comprising:
predicting, by utilizing at least one prediction policy, at least one storage block that will be accessed by a user on a storage device by using historical information from the user including programs or processes accessed by the user; 
predicting, by utilizing the at least one prediction policy, a time window when the storage block will be accessed by the user using a machine learning model based on historical access times and operating patterns performed by the user on the storage device; 
monitoring whether the storage block is accessed by the user; 
determining, based on the monitoring, access to the storage block has been completed by the user; and 
Koneru does disclose the ability to proactively requesting and granting sharing permissions, see [0061], but does not provide a time frame or reason for determining to proactively grant access.  In addition, Koneru is noted to utilize a predictive model to predict user inputs for the search queries for the results, see [0048, 0053], but again does not explicitly provide a prediction of a particular access/timeframe of access.
Ruan’s disclosure is related to a deep learning method for predicting storage workloads and as such comprises analogous art as related to the area of predicting storage accesses.
As part of this disclosure, Ruan discloses a workload prediction method called CrystalLP, which utilizes time series predictions, see Abstract.  More detail of this CrystalLP method is described in Section 2.1, Paragraph 2 as taking a series of workload traces over fixed periods as input x and predicting a function y to identify a predicted workload over a series of future time points.  In addition, as seen in Fig. 6 and described in Section 2.4, CrystalLP is a continuous rolling prediction model, where the real load value is collected, i.e. the actual workload is monitored to determine whether a user provides a certain workload of requests or not, and then this data is incorporated into the observation data. 
In addition, to set up the CrystalLP method, Ruan provides for workload traces to train the model, see Sections 2.5 and 2.6, teaching that a machine learning model is utilized to establish CrystalLP’s prediction model.  Further, Section 2.5 describes how the workload traces are divided up into time windows, teaching that these are historical accesses over periods of time, and that the varying workload over the time windows captures the operating patterns by a user. 
An obvious modification can be identified: incorporating Ruan’s CrystalLP with Koneru’s system for granting access permissions and predictive model, and in particular to identify periods of time for the proactive permission granting.  Such a modification reads upon the majority of the limitations of the claim, as CrystalLP provides a prediction for time periods when users access storage blocks, and the continuous rolling nature of CrystalLP provides for an observation of whether the real workload corresponds to the prediction, reading upon the monitoring/determining step.  Further, the disclosure of CrystalLP’s model being trained by workload traces teaches the use of a machine learning model based on historical access times and operating patterns performed by the user.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Ruan’s CrystalLP with Koneru’s access permissions system and in particular the proactive granting of the access permissions, as a workload predictor can help achieve fine-grained runtime-sensitive load balancing and job scheduling, see Ruan Section 1, Paragraph 1, which can help a system determine the likeliness of whether a user/application will be requesting access to files.
The combination of Koneru and Ruan still fails to teach where, when predicting the storage block will be accessed by a user, this predicting is performed by using historical information from the user including programs or processes accessed by the user.  While Ruan provides for workload traces that would read upon historical information, these workload traces are not understood to include programs/processes accessed by the user.  In addition, the combination still fails to teach where the prediction is performed by utilizing a prediction policy, as Ruan’s general load balancing/job scheduling is not tied to a specific policy. 
Bedadala’s disclosure is related to predicting backup operations for a storage system, and as such comprises analogous art in the area of predictive storage management.
As part of this disclosure, Bedadala discloses a prediction function/parameter model that is also trained on a machine learning algorithm, see [0457].  To train this algorithm, “the historical data provided to the machine learning algorithm may include a profile that is generated for the client computing device 102… the profile may include historical access information for the client computing device 102 and/or for a user accessing the client computing device 102. This historical access information may include information about the types of files accessed, the frequency with which the files are accessed, the frequency with which modifications are made to accessed files, or any other information that may be used to estimate an amount of changes or additions of data that may be made over a particular time period with respect to the client computing device 102,” [0457], where earlier in the disclosure, Bedadala describes a number of metadata information, including “file type (e.g., format or application type)… application type (e.g., type of application that generated the data object),” [0085].
An obvious modification can be identified: incorporating Bedadala’s disclosure that historical information for training includes file type/application type.  Such a modification reads upon the limitation of the claim where the prediction utilizes historical information from the user including programs or processes accessed by the user.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Bedadala’s disclosure of other historical information used to train a machine learning algorithm for storage prediction into Koneru’s system as modified by Ruan, as the ability to also predict what kind of application/files will be accessed can then help the system prepare for processing the different kinds of data, see [0136]. 
The combination of Koneru, Ruan, and Bedadala still fails to teach where the prediction of the storage block and time window are done by utilizing a prediction policy.  As mentioned above, Ruan’s job scheduling is not tied to a specific policy.  While Bedadala mentions policies quite often with regards to storage management, see for example [0083,0121,0122], Bedadala does not mention a policy in the context of its prediction functionality.
Wu’s disclosure is related to workload analysis in the area of deduplication, and as such is analogous art to the area of historical workload analysis.
As part of this disclosure, Wu provides for evaluating temporal locality of workload traces, as well as cache efficiencies according to different replacement policies, see Section II.B, Paragraphs 2 and 4.
An obvious modification can be identified: augmenting Ruan and Bedadala’s processes for providing a measure of temporal locality by also incorporating an evaluation of different cache efficiencies based on a selected cache policy. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Wu’s cache policy evaluation of workloads into Koneru’s system as modified by Ruan, as the ability to evaluate workload efficiency based on cache policies can help identify which data streams in a workload show a temporal/spatial locality that requires faster storage or would aid with balancing resources among data streams with greater requirements.
Regarding claim 2, the combination of Koneru, Ruan, Bedadala, and Wu teaches the computer-implemented method of claim 1, and the combination teaches the method further comprising:
determining the user accessed an unpredicted storage block; 
verifying access permissions to the unpredicted storage block by the user; 
granting, based on verifying the access permissions, the unpredicted storage block to the user; and 
recomputing access predictions based on the unpredicted storage block and a time when the unpredicted storage block was accessed, as follows.
As seen in Ruan’s disclosure of Fig. 6 comparing the predictions and real workload, the real workloads can deviate from the predicted workload (one of Ruan’s metrics for the accuracy of the model is to evaluate the error/deviation, see Section 3.3).  As cited in the claim 1 rationale, Ruan’s CrystalLP’s rolling prediction model incorporates real load values to adjust the predicted workload model, see Section 2.4, Paragraph 2.
This teaches the above limitations, as despite a prediction, a workload may exceed the predicted workload, reading upon an unpredicted access; and the incorporation of the real data point into the rolling prediction model reads upon the recomputing access prediction limitation, as the time point and excess workload becomes a data point in the input data for the prediction. 
While not relied upon, Examiner also notes that Koneru provides the following observations of the predictive model: “The predictive model improves itself after every interaction of the user identifier, based on training, implicit feedback, explicit feedback or other parameters” [0055], and “The VA server 100(1) may also parse information from user interactions, store the information and periodically modify the predictive model” [0128], teaching that a predictive model like Ruan’s can be improved/adjusted periodically based on actual conditions.
Regarding the verification and granting limitations, Koneru discloses the ability to verify sharing permissions of results, and then based on that verification, sending the sharing permissions to additional users, where the sharing permissions may grant/reject sharing permissions, see [0062]. 
Regarding claim 3, the combination of Koneru, Ruan, Bedadala, and Wu teaches the computer-implemented method of claim 1, and the combination further teaches wherein the storage block is a logical file block of a physical disk sector (Koneru discloses the repositories can include hard disk, solid state drive, flash drive, etc. [0029], where part of Ruan’s CrystalLP workload traces is to track LBAs of the I/O commands that are traced, see Section 3.1, Paragraph 3).
Regarding claim 4, the combination of Koneru, Ruan, Bedadala, and Wu teaches the computer-implemented method of claim 1, and Koneru further teaches wherein the storage block is a portion of a file stored on the storage device (among potential results from a search request, Koneru lists a file in [0061]). 
Koneru and Ruan fail to explicitly teach where the file is part of a file system on the storage device.
As part of Bedadala’s disclosure, Bedadala describes how its information management system (Fig. 1A, system 100) includes multiple storage devices, where the storage devices form a distributed file system see [0076]. 
An obvious combination can be identified: combining Bedadala’s file system with Koneru’s system.  This reads upon the limitation of the claim. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Bedadala’s disclosure of a file system with Koneru’s system.  Both elements are known in the art, and as Bedadala’s file system has been described in the claim 1 rationale as being capable of providing predictive capabilities, then one of ordinary skill in the art would recognize that incorporating a file system with Koneru’s disclosure, already disclosed to be operating with files across different repositories, would predictably result in a file system being utilized to provide access to the different files based on some prediction policy. 
Regarding claim 5, the combination of Koneru, Ruan, Bedadala, and Wu teaches the computer-implemented method of claim 1, and further teaches wherein predicting the storage block is performed by a machine learning model based on historical accesses performed by the user on the storage device (to set up the CrystalLP method, Ruan provides for workload traces to train the model, see Sections 2.5 and 2.6).
Regarding claim 7, the combination of Koneru, Ruan, Bedadala, and Wu teaches the computer-implemented method of claim 1, and further teaches wherein predicting the storage block and the time window are based on a prediction policy (as noted in the rejection under 35 U.S.C. 112, claim 7 fails to further narrow claim 1 and therefore can be rejected according to the same rationale of claim 1, namely focusing on the inclusion of Wu).
Regarding claim 9, Koneru teaches a system of dynamically managing permissions of storage blocks (Fig. 1), the system comprising:
 a memory (Fig. 1, repositories 140(1)-140(n), described in [0061] as storage); 
a processor (Fig. 1, virtual servers 100(1)-100(n), where “An example of the virtual assistant server 100(1) is illustrated in FIG. 2. In this example, the VA server 100(1) may include a processor 202,” [0041]) [0043]; and
local data storage having stored thereon computer executable code (Fig. 1, virtual servers 100(1)-100(n), where “An example of the virtual assistant server 100(1) is illustrated in FIG. 2. In this example, the VA server 100(1) may include… a virtual assistant memory (VA memory) 220,” [0041], where “The VA memory 220 is an example of a non-transitory computer readable storage medium capable of storing information and/or instructions,” [0043]), wherein the computer executable code includes program instruction executable by a processor to cause the processor to perform a method, wherein the method is identical to claim 1 and can be rejected according to the same rationale. 
Claims 10-13 and 15 are rejected according to the rationale of claims 2-5 and 7 respectively. 
Regarding claim 16, Koneru teaches a computer program product including computer readable storage media (“the present disclosure relates to a non-transitory computer readable storage medium storing a program executable by at least one processing unit of a device and comprising programmed instructions,” [0008], see also [0043]), having computer executable instructions that when executed by at least one computer cause the at least one computer to execute the instructions to perform the same method of claim 1 and can be rejected according to the same rationale. 
Claims 17, 18, and 20 are rejected according to the rationale of claims 2, 5, and 7 respectively. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koneru in view of Ruan, Bedadala, and Wu and further in view of Amarendran et al. (US 2016/0078245).
The combination of Koneru, Ruan, Bedadala, and Wu teaches the computer-implemented method of claim 1, but fails to teach wherein the user is a container. 
Koneru does disclose where the users interacting with the file repositories can be applications, see [0027,0032] but does not explicitly mention containers. 
While Bedadala does describe the use of containerization for storing files in its system, see [0239,0266], Bedadala does not teach that the client/user is itself a container.
  Amarendran’s disclosure relates to data storage systems and as such comprises analogous art to the area of managing storage system accessing.
As part of this disclosure, Amarendran’s disclosure provides that sub-clients manage and access different files and data, see [0271], and further where “the sub-clients can be logical containers”.
An obvious combination can be identified: combining Amarendran’s disclosure of containers accessing/managing data in a system with Koneru’s system.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Amarendran’s disclosure about containers with Koneru’s system, as both elements are known in the art, and as both disclosures are related to how applications/containers access data within a file/data system, then one of ordinary skill in the art would be able to combine the disclosure sand predict that the systems can continue operating regardless of whether specific applications or containers access the underlying files and data. 

Response to Arguments
Applicant's arguments filed November 28,2022 have been fully considered but are moot in view of the new grounds of rejection.
Bedadala is newly cited in this application, and applicant has not had opportunity to respond to the new rejections incorporating Bedadala. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bangalore et al. (US 2017/0091047) provides largely the same disclosure as Bedadala regarding using historical information including file/application type for predictive/monitoring purposes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139     

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139